Citation Nr: 9909543	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  98-08 419A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for arthritis of multiple joints.



WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from October 1943 to 
February 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in 
Montgomery, Alabama (hereinafter RO).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for arthritis of multiple joints was denied by a Board 
decision dated in January 1994.

2.  Additional evidence received subsequent to the Board 
decision in 1994 includes duplicative service medical 
records, service personnel records, testimony of the veteran 
at a personal hearing, and VA outpatient treatment records.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for arthritis of multiple joints, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, as there is no medical 
evidence of record that the veteran's current arthritis of 
multiple joints was either incurred in or aggravated by 
military service.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for arthritis of multiple joints, is not 
new and material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1998); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The law provides,

If new and material evidence is presented 
or secured with respect to a claim which 
has been disallowed, the Secretary shall 
reopen the claim and review the former 
disposition of the claim.

38 U.S.C.A. § 5108.  In Colvin v. Derwinski, 1 Vet. App. 171, 
174 (1991), the Court provided a standard, adopted from a 
district court decision pertaining to social security 
benefits, for determining whether evidence submitted by a 
claimant was "new and material."  See Chisholm v. Secretary 
of Health & Human Services, 717 F. Supp. 366, 367 (W.D. Pa. 
1989).  Although a definition of new and material evidence at 
that time recently had been promulgated by VA, the Court 
stated that the VA regulation was not "inconsistent" with 
the standard articulated in Chisholm and that the standard in 
Chisholm was "clearer and more easily applied."  Colvin, 1 
Vet. App. at 174.

In a recent decision, the Federal Circuit has held that the 
Court overstepped its judicial authority in failing to defer 
to the interpretation of the term "new and material" set 
forth by VA in its own regulation and adopting instead "a 
definition of materiality from an entirely different benefits 
scheme -- the administration of social security benefits."  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a).  Therefore, the Federal Circuit overruled the 
Colvin test for the purposes of reopening claims for the 
award of veterans' benefits.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

The standard adopted by the Court in Colvin, and more fully 
defined and explained in subsequent decisions of the Court, 
required the Board to perform a two-step analysis when a 
veteran seeks to reopen a final decision based on new and 
material evidence.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  First, the Board must determine whether the evidence 
presented or secured since the last final disallowance is 
"new and material."  Id; see also Edenfield v. Brown, 8 
Vet. App. 384, 389-90 (1995) (en banc) (holding that a denial 
on the merits and a determination that a claim is not well 
grounded both constitute a "disallowance" of a claim).  If 
it is, the Board must then reopen the claim and review the 
new evidence "in the context of" the old to determine 
whether the prior disposition of the claim should be altered.  
Manio, 1 Vet. App. at 145; Jones v. Derwinski, 1 Vet. App. 
210, 215 (1991).

The Court has held that step one of the Manio two-step 
process, the determination of whether the evidence is new and 
material, involves three questions.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  The first question is whether the 
newly presented evidence is actually "new" in the sense 
that it was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
other evidence of record.  Id.; Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  The second question is whether the evidence 
is "probative" of the "issue at hand."  Evans, 9 Vet. App. 
at 283.  Evidence is "probative" when it "tend[s] to 
prove, or actually prov[es] an issue."  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing BLACK'S LAW DICTIONARY 1203 
(6th ed. 1990).  Determining what the "issue at hand" in a 
case is depends on the specified basis or bases for the last 
disallowance of the claim.  Evans, 9 Vet. App. at 284.  The 
third question is whether, in light of all of the evidence of 
record, there is a reasonable possibility that the outcome of 
the claim on the merits would be changed.  Dolan v. Brown, 
9 Vet. App. 358, 361 (1996); Evans, 9 Vet. App. at 283.  
Affirmative answers to both "materiality" questions are 
required in order for "new" evidence to be "material."  
Id.; Blackburn v. Brown, 8 Vet. App. 97, 102 (1995).  As to 
those two "materiality" components, the evidence is 
presumed credible for the purpose of determining whether the 
case should be reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Section 3.156(a) provides,

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156 (final emphasis added).  The Federal 
Circuit emphasized the same portion of the regulation the 
Board has emphasized above and then emphasized the portion of 
the Colvin test that stated that "there must be a reasonable 
possibility that that new evidence" . . . would change the 
outcome" of the prior final decision in order to be 
considered "material" evidence.  The Federal Circuit 
stated, 

There is no indication that the test for 
materiality adopted by the Secretary was 
similarly intended to focus on whether 
the new evidence will affect the outcome 
of the ratings decision.  Although the 
regulation does require that the new 
evidence be "so significant that it must 
be considered in order to fairly decide 
the merits of the claim," 38 C.F.R. 
§ 3.156(a), it is not clear to what 
extent this addresses the final ratings 
decision rather than emphasizes the 
importance of ensuring that the 
evidentiary record is complete before a 
ratings decision is made.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit considered an explanation that had accompanied the 
proposed regulatory amendment which added the definition in 
section 3.156(a) and concluded,

This passage suggests that the purpose 
behind the definition was not to require 
the veteran to demonstrate that the new 
evidence would probably change the 
outcome of the claim; rather, it 
emphasizes the importance of a complete 
record for evaluation of a veteran's 
claim.

Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The Federal 
Circuit also stated,

We certainly agree with the Court of 
Veterans Appeals that not every piece of 
new evidence is "material"; we are 
concerned, however, that some new 
evidence may well contribute to a more 
complete picture of the circumstances 
surrounding the origin of a veteran's 
injury or disability.

Id. 

In this case, the Board denied a claim for service connection 
for arthritis of multiple joints in a January 1994 decision.  
That decision is final.  38 U.S.C.A. § 7104.  The basis for 
the denial was that there was no new and material evidence 
submitted to demonstrate that the veteran's arthritis of 
multiple joints was either incurred in or aggravated by 
military service. 

Therefore, for the purposes of reopening a claim for service 
connection for arthritis of multiple joints, the Board 
concludes that the veteran must bring evidence that is "so 
significant that it must be considered in order to fairly 
decide the merits of the claim" and that this evidence 
should "contribute to a more complete picture of the 
circumstances surrounding the origin of" arthritis of 
multiple joints.  38 C.F.R. § 3.156(a); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).

Nonduplicative evidence submitted since the 1990 RO decision 
includes VA medical records.  VA outpatient treatment records 
from July 1997 to July 1998 show findings of degenerative 
joint disease.  The additionally submitted medical evidence 
is not new and material as it is only cumulative of evidence 
previously considered by the Board in 1994.  At that time, 
the evidence showed treatment for arthritis of multiple 
joints.  The additional VA outpatient treatment records show 
nothing more.  As such, it is cumulative of evidence already 
considered.  This evidence does not provide a nexus between 
the veteran's current arthritis of multiple joints and his 
period of service.  Therefore, the Board finds that the 
additional medical evidence is not "so significant that it 
must be considered in order to fairly decide the merits of 
the claim" and does not "contribute to a more complete 
picture of the circumstances surrounding the origin of" 
arthritis of multiple joints.  38 C.F.R. § 3.156(a); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).


The veteran testified at a personal hearing in June 1998, 
that he had complaints of joint pain in service, was treated 
for arthritis while in service, and that his current 
degenerative joint disease is related thereto.  However, the 
Board considered the veteran's contentions and previous 
testimony in the 1994 decision.  As such, this evidence is 
not new and material.   Additionally, "lay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. § 5108."  Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); see 38 U.S.C.A. § 5108, 7105; see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim).  

On appeal, the Board notes that in determining that the 
evidence presented by the veteran did not qualify as "new 
and material," the RO applied the materiality test adopted 
by the Court in Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
As noted above, under the Colvin test, evidence was 
considered material when it was probative of the issue at 
hand and there was a reasonable possibility of a change in 
outcome when viewed in light of all the evidence of record.  
In invalidating this test, the Federal Circuit reasoned that 
the "reasonably likely to change the outcome" requirement 
was not only unnecessarily stringent but also inconsistent 
with the promulgated regulation on point, 38 C.F.R. 
§ 3.156(a), which merely requires that the newly submitted 
evidence "be so significant that it must be considered in 
order to fairly decide the merits of the claim."  While the 
RO denied service connection under Colvin, the Board 
concludes that in denying the appeal under 38 C.F.R. § 3.156, 
the Board's decision is not prejudicial to the veteran, as 
the Colvin test is more stringent as to the materiality of 
evidence, than that under the more flexible Hodge standard.  
See Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).  


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for arthritis of multiple joints is 
denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals




 
- 2 -


- 1 -


